Case 16-31559        Doc 62     Filed 01/31/19     Entered 01/31/19 12:41:34          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 31559
         Latasha Ann Boyd

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/03/2016.

         2) The plan was confirmed on 12/08/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/14/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 11/06/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-31559             Doc 62         Filed 01/31/19    Entered 01/31/19 12:41:34                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $14,976.76
           Less amount refunded to debtor                              $1,456.03

 NET RECEIPTS:                                                                                           $13,520.73


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,047.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $594.59
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,641.59

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Aaron's Furniture                       Secured           500.00          0.00           500.00          45.89        1.10
 Alltran Education Inc                   Unsecured      5,505.00            NA               NA            0.00        0.00
 AT&T                                    Unsecured         600.00           NA               NA            0.00        0.00
 Chase Automotive Finance                Unsecured            NA          14.32            14.32           0.00        0.00
 Chase Automotive Finance                Secured       23,214.00     23,214.00        23,214.00       6,658.37    2,173.78
 City of Chicago Department of Revenue   Unsecured      2,800.00       4,331.80         4,331.80           0.00        0.00
 City of Chicago Department of Revenue   Unsecured           0.00        400.00           400.00           0.00        0.00
 Comcast                                 Unsecured         500.00           NA               NA            0.00        0.00
 Commonwealth Edison Company             Unsecured      1,200.00     10,148.97        10,148.97            0.00        0.00
 Credit One Bank NA                      Unsecured         609.00           NA               NA            0.00        0.00
 Dept of Education/Nelnet                Unsecured      8,882.00            NA               NA            0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         236.00        324.54           324.54           0.00        0.00
 MB Financial                            Unsecured      1,300.00            NA               NA            0.00        0.00
 Navient                                 Unsecured     14,062.00            NA               NA            0.00        0.00
 NTL Acct SRV                            Unsecured         256.00           NA               NA            0.00        0.00
 OppLoans                                Unsecured         810.00        764.73           764.73           0.00        0.00
 Payday Loan Store                       Unsecured         160.00        333.81           333.81           0.00        0.00
 Peoples Energy Corp                     Unsecured         700.00        678.42           678.42           0.00        0.00
 Premier Bankcard                        Unsecured         370.00           NA               NA            0.00        0.00
 Sprint                                  Unsecured      3,000.00       6,912.89         6,912.89           0.00        0.00
 Synchrony Bank                          Unsecured         200.00        129.93           129.93           0.00        0.00
 Webbank-Fingerhut                       Unsecured         102.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-31559        Doc 62      Filed 01/31/19     Entered 01/31/19 12:41:34             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $23,214.00          $6,658.37           $2,173.78
       All Other Secured                                    $500.00             $45.89               $1.10
 TOTAL SECURED:                                          $23,714.00          $6,704.26           $2,174.88

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,039.41               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,641.59
         Disbursements to Creditors                             $8,879.14

 TOTAL DISBURSEMENTS :                                                                     $13,520.73


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
